AO 72A
(Rev. 8/82)

 

Case 2:17-cr-00034-LGW-BWC Document 371 Filed 04/15/21 Page 1 of 2

Iu the United States District Court
Por the Southern District of Georgia

Wrunswick Division
MIGUEL PEREZ POSADAS, *
*
Movant, * CIVIL ACTION NO.: 2:19-cv-41

*
Vv. *
*

UNITED STATES OF AMERICA, * (Case No.: 2:17-cr-34)
*
*

Respondent.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 10. Petitioner Miguel Posadas
("“Posadas”) did not file Objections to this Report and
Recommendation. In fact, this Court’s mailing was returned to
the Court with the notation: “Return to Sender, Not Deliverable
as Addressed, Unable to Forward.” Dkt. No. 11, p. 1.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Posadas’ 28 U.S.C. § 2255 Motion to Vacate,
Set Aside, or Correct for failure to follow this Court’s Orders

and Local Rules, DIRECTS the Clerk of Court to CLOSE this case

 
AO 72A
(Rev, 8/82)

 

Case 2:17-cr-00034-LGW-BWC Document 371 Filed 04/15/21 Page 2 of 2

and enter the appropriate judgment of dismissal, and DENIES

Posadas in forma pauperis status on appeal and a Certificate of

Appealability.

SO ORDERED, this 19 day of Peas | , 2021:

   
 
  
 

 

HO A EUS GODBEY WOOD, JUDGE ™
ITER’ STATES DISTRICT COURT
OUTHERN DISTRICT OF GEORGIA

 
